Citation Nr: 0107367	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether there 
was clear and unmistakable error in a September 1963 rating 
decision.

2.  Entitlement to an effective date earlier than April 4, 
1995, for the grant of a total disability rating based on 
individual unemployability due to a service-connected 
disorder (TDIU), to include the issue of whether there was 
clear and unmistakable error in a September 1963 rating 
decision.

3.  Whether a debt was validly created by the overpayment of 
nonservice-connected pension benefits.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 2000, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).

A review of the claims file reveals that an appeal was 
perfected in the early 1990's with respect to the issue of 
whether a debt was validly created against the veteran as the 
result of an overpayment of nonservice-connected pension 
benefits.  Although the appeal of that issue was perfected to 
the Board, the issue was never certified and transferred to 
the Board for review.  Hence, the Board has never issued a 
decision on this issue.  It is unclear from a review of the 
claims folder whether this occurred as a result of an 
administrative oversight by the RO, or whether the issue may 
have been withdrawn from appellate consideration by the 
veteran.  Because of this uncertainty, the issue has been 
added to this decision as indicated above, and will be 
remanded to the RO for clarification of the status of this 
issue.  


REMAND

A January 1997 rating decision granted service connection for 
PTSD effective from April 4, 1995, with assignment of a 70 
percent disability rating.  A September 1997 rating decision, 
in pertinent part, granted TDIU effective from April 4, 1995.  
The veteran claims that he is entitled to earlier effective 
dates.

At the personal hearing in May 2000, the veteran's 
representative claimed that earlier effective dates were 
warranted based on allegations that a September 1963 rating 
decision contains clear and unmistakable error (CUE).  This 
CUE claim is inextricably intertwined with and related to 
both of the earlier effective date claims that have been 
certified to the Board for review.  Cf. Crippen v. Brown, 9 
Vet. App. 413, 420 (1996) (appellant reasonably raised claim 
for CUE with the requisite specificity because he argued for 
an earlier effective date asserting that evidence compelling 
a grant of service connection was of record at the time of 
the prior final rating decisions); Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (claim for an earlier effective date 
was claim of CUE in final RO decision disallowing claim); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) (to be awarded 
earlier effective date, veteran must show CUE in RO decision 
disallowing higher rating).  Accordingly, the issues on 
appeal have been rephrased as shown above.  

Although the RO adjudicated the veteran's claims for earlier 
effective dates, the CUE claim has not yet been addressed.  
This issue, if resolved favorably, could have a significant 
effect on either or both of the earlier effective date issues 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, before the 
Board may proceed with its review of the earlier effective 
date claims, the RO will first need to adjudicate the newly 
raised claim of clear and unmistakable error in the September 
1963 rating decision.  

Accordingly, this case is REMANDED for the following:

1.  The RO should adjudicate the newly 
raised and inextricably intertwined claim 
of clear and unmistakable error in the 
September 1963 rating decision.  In 
undertaking this action, the RO should 
fully address the veteran's contentions 
that, at the time of the 1963 rating 
decision, a claim was pending for service 
connection for a psychiatric disorder and 
that the RO was erroneous in granting 
nonservice-connected pension benefits 
based on schizophrenia rather than TDIU.  
See arguments from veteran's 
representative in the May 2000 BVA Travel 
Board hearing transcript.  

2.  The RO also should readjudicate the 
veteran's claims for an effective date 
earlier than April 4, 1995, for the grant 
of service connection for PTSD and award 
of TDIU.  In doing so, the RO should 
address the contention made during the 
May 2000 BVA Travel Board hearing that 
the veteran's application for VA benefits 
filed in June 1962 included a claim for a 
psychiatric condition (then described as 
a "head condition") that has not been 
adjudicated and therefore remains 
pending.  In addition, the RO should 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) have been 
fully complied with and satisfied.  

3.  A review of the claims file reveals 
that an appeal was perfected in the early 
1990's with respect to the issue of 
whether a debt was validly created 
against the veteran as the result of an 
overpayment of nonservice-connected 
pension benefits, but this issue has 
never been certified to the Board for 
review.  The RO should review the claims 
folder to determine if this issue 
continues to remain in appellate status, 
or whether the issue has been withdrawn 
from appellate consideration by the 
veteran.  If it is determined that the 
issue continues to remain in appellate 
status, the RO should place the issue in 
its appropriate place on the Board's 
docket and take whatever action, both 
substantive and procedural, that is 
deemed necessary to prepare this issue 
for review by the Board.  If the issue 
has been withdrawn, the RO should 
document the record accordingly and take 
whatever action is required to close-out 
the appeal.  

4.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, which 
includes the laws and regulations 
pertinent to clear and unmistakable 
error.  Allow an appropriate period of 
time for response.  

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on any matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


